Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Amend claim 20 as follows:
 	Amend the last two lines of the first paragraph of claim 20 to read as:
	… storage for storing image data of the ejection region and the sedimentation region; the method comprising: 

	Amend the detecting step to read as:
	detecting a presence of the particles in the particle suspension in the nozzle via the nozzle camera;

Amend the last paragraph of claim 26 to read as:
	- the step of controlling the droplet dispenser includes dispensing a fractional droplet having a fraction of the first droplet volume onto the target when the single particle condition is fulfilled with the 

Amend the last paragraph of claim 31 to read as:
	- the step of operating the droplet dispenser includes dispensing a droplet at a target
position selected based on the predetermined particle type particle in the ejection region or an ejection region subsection.

Amend claim 32 to read as:
32. The method according to claim 31, wherein
- the step of operating the droplet dispenser includes dispensing droplets from the nozzle based on different particle types.

Amend claim 33 to read as:
33. The method according to claim 30, wherein
- the particles include one particle type of interest,
	- the step of testing the particle type condition includes determining the particle type of a particle in the ejection region or an ejection region subsection, and
- if the determined particle type of the particle in the ejection region or the ejection region subsection is the particle type of interest or not, the step of controlling the droplet dispenser correspondingly includes dispensing a droplet at a target position or discarding a droplet.

Amend the reducing step of claim 34 to read as:
	- reducing the ejection region according to an ejection region subsection and determining whether a current ejection region subsection includes one single particle and the sedimentation region adjacent to the current ejection region subsection is free of particles, and

37. A dispenser apparatus, being adapted for dispensing droplets including single particles onto a target, comprising:
- at least one droplet dispenser having a suspension reservoir and a nozzle configured to include a particle suspension, an ejection region and a sedimentation region upstream of the ejection region;
- a dispenser head arranged for carrying the at least one droplet dispenser;
- a nozzle camera arranged for detecting particles in the nozzle;
- a control device arranged electrical communication with the nozzle camera and for controlling the at least one droplet dispenser; and
- a testing unit coupled with the nozzle camera and with the control device and being adapted for (i) testing a single particle condition of the droplet dispenser, wherein during testing it is determined whether the ejection region of the nozzle includes one single particle and the sedimentation region adjacent to the ejection region is free of particles, wherein in the sedimentation region the particles are displaced to the ejection region by sedimentation during an operation delay interval between a step of detecting the presence of particles and a step of operating the droplet dispenser, and (ii) testing at least one of a zero particle condition of the droplet dispenser, wherein it is determined whether a predetermined volume equal to or larger than a 2-fold volume of the ejection region beginning at a tip of the nozzle of the droplet dispenser to the sedimentation region  is free of particles to be dispensed, and a particle type condition, wherein it is determined whether detected particles have a predetermined particle type identified by at least one of size, shape, colour emission and absorption, wherein
- the control device is adapted for controlling the droplet dispenser based on the single particle condition, at least one of the zero particle condition and the particle type condition, a droplet is dispensed onto the target or discarded into a collection reservoir.
Allowable Subject Matter
Claims 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior 112 issues. The prior are for record does not teach nor fairly suggest the method and apparatus as provided for in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798